55 N.J. 81 (1969)
259 A.2d 465
GUSTAVE E. WIEDENMAYER, ET AL., ETC., PLAINTIFFS-RESPONDENTS,
v.
CHARLES E. VILLANUEVA, GUARDIAN AD LITEM FOR BRUCE ALEXANDER JOHNSON AND JENNIE ANNE JOSEPHINE JOHNSON, MINORS, DEFENDANT-APPELLANT, JOHN SEWARD JOHNSON, III, ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued December 1, 1969.
Decided December 15, 1969.
Mr. Charles E. Villanueva argued the cause for the appellant (Messrs. Van Riper, Belmont, & Villanueva, attorneys; Messrs. Cadwalader, Wickersham & Taft, of the New York bar, of counsel).
Mr. James C. Pitney argued the cause for the plaintiffs-respondents (Messrs. Pitney, Hardin & Kipp, attorneys).
Mr. Alfred C. Clapp argued the cause as Guardian ad litem for John Seward Johnson, III and Clelia Constance Johnson (Messrs. Clapp & Eisenberg, attorneys).
Mr. Thomas J. Bitar argued the cause for R. Carter Nicholas, Guardian ad Litem for Certain Minors (Messrs. Jeffers & Dillon, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Kilkenny in the Appellate Division, 106 N.J. Super. 161.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.